                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:16-cv-00093-KDB
                              (5:10-cr-00042-KDB-DSC-1)

ANTHONY PAUL VELASQUEZ,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                           ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on its own motion on the Government’s Response to

Order to Show Cause [Doc. 7] and the United States Supreme Court’s decision in United States v.

Davis, No. 18-431.

        For the reasons stated in the Court’s Show Cause Order [Doc. 6] and on the Government’s

agreement that the stay in this matter should be lifted [Doc. 7], the Court will lift the stay and order

that the Government has 45 days to file its response to the Petitioner’s Section 2255 Motion to

Vacate [Doc. 1].

        IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

Government shall have forty-five (45) days from this Order to file its response in this matter.

 Signed: December 20, 2019
